Sharpe, J.
(concurring). The order reinstating petitioner decided that he had been wrongfully discharged. He was, therefore, entitled to recover compensation for the period during, which he was not permitted to work, less such sums as he earned, or had opportunity to earn, during such time. Such recovery might be had in an action at law. This court has many times held that mandamus will not lie when there is another adequate remedy. Hartz v. Wayne Circuit Judge, 164 Mich. 231. The defendant so averred in its answer to the petition, and its counsel urge it in their brief. The constitutionality of this act should not be determined, unless necessary to a proper disposition of the case. For the reason stated, I concur in affirming the order dismissing the petition.